Defendant was indicted jointly with Solomon Steele for the larceny of a bale of cotton. The court granted a motion for a severance. Defendant was tried alone and convicted.
The trial court did not err in refusing the affirmative charge requested for the defendant; there was evidence corroborating the testimony of Steele sufficient to carry the question to the jury. The weight of the evidence of Steele and of the defendant were, of course, for the jury.
Over defendant's objection, the state was allowed to show that, when arrested, defendant denied having about his person more than $4 or $5, that he was searched and found to have something like $60, and thereupon he explained that he had this money from an uncle for the purpose of giving it to another relative. In this there was no error. It was later shown by the uncle that he did not give the defendant any money, and, further, by Steele, that a part of the proceeds of the sale of the cotton was given over to defendant. Defendant denied that he made the statement that his uncle had given him the *Page 562 
money and testified that he had won the $60 from Steele in a game of cards. This merely presented a conflicting issue for the jury to determine.
Let the judgment be affirmed.
Affirmed.